Title: To George Washington from Thomas Jefferson, 15 January 1793
From: Jefferson, Thomas
To: Washington, George



Sir
Philadelphia Jan. 15. 1793.

On further consideration I have thought it may be as well to omit the proposition for making any addition however small to the foreign fund, till the next session of Congress, by which time it will be more evident whether it is necessary or not. I have the

honor to be with the greatest respect Sir Your most obedt & most humble servt

Th: Jefferson

